Title: Thomas Jefferson to James Madison, 2 August 1816
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Aug. 2. 16.
          
          Mrs Randolph, Ellen & myself intended before this to have had the pleasure of seeing mrs Madison and yourself at Montpelier as we mentioned to mr Coles; but three days ago mrs Randolph was taken with a fever,  which has confined her to her bed ever since. it is so moderate that we are in the hourly hope of it’s leaving her and, after a little time to recruit her strength, of carrying our purpose into
			 execution, which we shall lose no time in doing. in the mean time I salute mrs Madison & yourself with unceasing affection & respect
          Th: Jefferson
        